UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ERIC ROGERS,                                                                         April 2, 2020

                               Plaintiff,

                 – against –                                                ORDER
                                                                        19 Civ. 2802 (ER)
QUICK STOP ON FIRST AVE, INC., and 1293
FIRST AVENUE REALTY, LLC,

                               Defendants.


Ramos, D.J.:

       The above-captioned action was filed on March 28, 2019. Doc. 1. Plaintiff served

Defendants on April 15, 2019 and the answer was due on May 6, 2019. Docs. 5–6. Defendants

have not answered. Accordingly, the parties are directed to provide the Court with a status report

no later than April 16, 2020. Failure to comply with this Order may result in sanctions

including dismissal for failure to prosecute. See Fed. R. Civ. P. 41.

       It is SO ORDERED.

Dated: April 2, 2020
       New York, New York


                                                             _____________________
                                                             Edgardo Ramos, U.S.D.J.
